Citation Nr: 9919138	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1941 to August 
1945, during World War II, and he died on October [redacted] 1989.  
The appellant is the surviving spouse of the deceased 
veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was previously remanded in 
June 1997, to provide the appellant the opportunity to appear 
at a hearing.  The case was again remanded in December 1998 
for re-adjudication in light of Hodge v. West, 155 F. 3d 1356 
(Fed Cir 1998).  The RO continued the denial of the 
appellant's claim, and the case has now been returned to the 
Board for appellate review of this issue.


FINDINGS OF FACT

1.  In April 1991, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

2.  Evidence received subsequent to the April 1991 decision 
of the Board is either cumulative or redundant of evidence 
that was before the Board in April 1991, or does not bear 
directly and substantially on the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the April 1991 Board decision 
denying the claim for service connection for the cause of the 
veteran's death is not new and material, and the appellant's 
claim for service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).

As noted in the Introduction above, the veteran had active 
service from April 1941 to August 1945, and died on October 
[redacted] 1989.  During his lifetime he was service-connected for 
malaria, a right ankle sprain, and bacillary dysentery.

In April 1991, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  It 
was the appellant's contention that the evidence showed a 
clear causal relationship between the veteran's inservice 
exposure to insecticides and the onset of Parkinson's 
disease.

Evidence of record at the time of the Board's April 1991 
decision included the official October 1989 certificate of 
death which listed end stage Parkinson's Disease as a 
signification condition contributing to death but not 
resulting in the underlying cause.  Documentary evidence 
included:  a photo copy of one page of an undated article 
entitled, "'Slow Toxins' and Neurodegenerative Disease"; 
and photocopies of the following medical journal articles:  
Amyotrophic Lateral Sclerosis and Parkinsonism-Dementia on 
Guam:  A 25 Year Prospective Case-Control Study, C. C. Plato, 
et. al., American Journal of Epidemiology, Vol. 124, 643-656 
(1986); Epidemiological Surveillance of Amyotrophic Lateral 
Sclerosis and Parkinsonism-Dementia in the Commonwealth of 
the Northern Mariana Islands, R. T. Yanagihara, M.D., et. 
al., Annals of Neurology, Vol. 13, 79-86 (1983); and 
Environmental Factors in the Etiology of Parkinson's Disease, 
C. M. Tanner, et. al., Can. J. Neurol. Sci., Vol. 14, 419-423 
(1987).

Additional evidence of record in April 1991 included:  the 
service medical records; reports of VA examinations dated 
September 1945, October 1948, September 1949, September 1950, 
September 1955, November 1955, May 1967, June 1969 and 
September 1977; numerous private and VA medical reports dated 
from 1945 to 1978; medical opinions from a VA medical 
specialist dated October 1970 and from an independent medical 
expert dated December 1970; lay statements and previous 
testimony of the veteran and his son as well as lay 
statements from the appellant.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

VA regulations further define what will be considered "new 
and material evidence" to reopen a denied claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that this regulatory interpretation must be 
considered.  Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")), stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in April 1991 consists of (1) private medical 
reports from J. Berger, M.D. of the University of Miami 
Department of Neurology, dated March 1983, January, February, 
March, April, and May 1989, showing evaluation and treatment 
for Parkinson's disease; (2) copies of two letters 
purportedly written by veteran in January and February 1944; 
(3) testimony from the appellant and veteran's daughter 
presented at a personal hearing held in April 1998; (4) 
newspaper article, "Scientists find pesticide residues in 
brains of Parkinson's patients", dated July 1994; (5) 
newspaper article "Surgery, medicine can treat disease, but 
there is no cure" dated April 1995; (6) newspaper article, 
"Researchers link Gulf War illness to drugs, chemicals"; 
(7) excerpt from newspaper article concerning Attorney 
General Reno's diagnosis of Parkinson's disease, dated 
November 1995; (8) photocopy of the U.S. Army Forces in the 
Far East's "Directive on Malaria Control," dated April 
1943; (9) a photocopy of an excerpt from Medical Department, 
United States Army, Preventive Medicine in World War II, 
Volume VI, Malaria; (10) photocopy of excerpt from Medical 
Department, United States Army, Preventive Medicine in World 
War II, Volume II, Environmental Hygiene; (11) six pages of 
printed abstracts of medical treatise articles as to possible 
etiological link between Parkinson's disease and pesticide 
exposures received in April and June 1998; (12) and a 
photocopy of Do Environmental toxins cause Parkinson's 
disease?  A critical review, C. M. Tanner, MD, and J. W. 
Langston, MD, in Neurology 40 (Suppl 3) (October 1990).

With regard to Item (1) above, the Board notes that there was 
evidence of the veteran's current disability before the Board 
in April 1991.  Furthermore, these medical reports show the 
etiology of the veteran's Parkinson's disease was unknown 
although there was some evidence that a maternal uncle had 
also suffered with the disease.  Thus, these records do not 
provide evidence as to the primary issue or "specific 
matter" for the Board in 1991  -  whether there was an 
etiological link between the veteran's Parkinson's disease 
and his exposure to pesticides in service.  Because the 
additional medical reports (Items (1)) are cumulative or 
redundant of evidence previously considered, or do not bear 
directly and substantially on the specific matter under 
consideration, the Board concludes that this evidence is not 
"new and material" for the purpose of reopening the claim 
as contemplated by section 3.156.

Concerning Item (2) - copies of letters from veteran to 
appellant, dated in 1944 - the Board again concludes that 
this evidence is not "new and material" because there was 
evidence before the Board in April 1991 that the veteran had 
been exposed to pesticides in service.  Furthermore, the 
issue before the Board in 1991 was whether such exposure was 
etiologically or causally related to his Parkinson's disease.
Regarding Item (3) - testimony of appellant and veteran's 
daughter - the Board concludes that this evidence is 
redundant of lay statements and testimony of record in April 
1991.

As to Items (4), (5), (6) and (7)  - newspaper articles -  
the Board concludes that this evidence is not "new and 
material".  With regard to the article concerning Gulf War 
illnesses (Item (6)), the Board finds that this evidence does 
not bear directly or substantially on the specific matter at 
issue in this case.  As to the remaining articles, the Board 
concludes that they are redundant and cumulative of 
scientific evidence before the Board in April 1991.  Each of 
these articles (Items 4, 5, and 7) refer to a scientific 
discovery of pesticide residuals in brains of Parkinson's 
patients at the University of Miami and the significance of 
this discovery as evidence of some etiological link between 
pesticide exposure and Parkinson's disease.  Although the 
presence of pesticide residue in brain tissue of some 
Parkinson's patients was not before the Board in 1991, the 
Board did review medical treatise evidence of an etiological 
relationship between pesticide exposure and onset of 
Parkinson's disease.  Furthermore, these more recent articles 
also acknowledge that there are other non-environmental 
etiological factors, such as genetics, involved in the onset 
of Parkinson's as well.  Thus, the Board concludes this 
evidence is redundant or cumulative, or does not bear 
directly or substantially on the specific matter at issue in 
this case and that it is not so significant that it must be 
considered to fairly decide the merits of the claim.

Regarding Items (8), (9) and (10)  - copies of excerpts from 
U.S. Army publications - the Board concludes that this 
evidence is likewise not "new and material" because there 
was evidence of the veteran's exposure to pesticides before 
the Board in April 1991.  This is not the specific matter at 
issue in this case.  Rather, the specific matter at issue in 
April 1991, as stated above, was whether there was an 
etiological or causal link between the veteran's Parkinson's 
disease and his prior service.  As these items do not bear 
directly or substantially on the specific matter at issue, 
the Board concludes they are not new and material evidence.

Finally, with regard to items (11) and (12) - the copies of 
abstracts of medical treatise articles and one medical 
treatise article -  the Board concludes that this evidence is 
either redundant of medical and scientific evidence before 
the Board in April 1991 or does not bear directly or 
substantially on the specific matter at issue.  These cited 
articles and the one article, submitted in its entirety, 
merely provide further evidence that there is a recognized 
link between prior exposure to pesticides and Parkinson's 
disease.  However, none of these articles purport to say that 
pesticide exposure is the sole or primary etiological factor 
in the development of Parkinson's disease.  As noted above, 
there was scientific and medical evidence before the Board in 
April 1991, as to an etiological link between exposure to 
pesticides and Parkinson's disease.  However, there was no 
evidence then, and there is no evidence now, of an 
etiological link between this veteran's service or any 
incident thereof, to include exposure to pesticides, and his 
development of Parkinson's disease many years later.  Thus, 
the Board finds this evidence to be redundant or cumulative 
of evidence before the Board in April 1991, or not bearing 
directly and substantially on the specific matter under 
consideration, or not so significant that it must be 
considered in order to fairly decide the merits of the claim.



ORDER

New and material evidence not having been submitted, service 
connection for the cause of the veteran's death is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 


